Dear Sheriff Jones:
As outlined in your request, you question if you may use the proceeds of a special tax dedicated for the purchase, maintenance and support of law enforcement vehicles and equipment to pay the salaries of deputies who operate the vehicles.
In short, the answer to your question is no. The proceeds of a special tax must be used exclusively for its purpose.1
In this instance, forty percent of the dedicated funds are to be used to purchase, maintain and support law enforcement vehicles and equipment. You question if support includes the payment of salaries for the deputies who operate the vehicles. Support is somewhat synonymous with the term maintain. Thus, support, in this instance, in our opinion, means maintenance of the vehicles and maintenance does not include the salaries of those who drive the vehicles.
We trust this adequately responds to your request. If you have any questions, please contact our office.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  April 25, 2003
Tina Vicari Grant
Assistant Attorney General
1 La.R.S. 39:704; Attorney General Opinion Nos. 01-12 and 03-0049